Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 22 & 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 2019/0319686 A1).

Regarding claim 1, Chen discloses a method of wireless communication comprising:
obtaining, by a user equipment (UE) (see [0211], “One procedure is used to enable UE measurement on different TRP Tx beams to support selection of TRP Tx beams/UE Rx beam(s).”), measurement information for a current beam (see current beam measurement [0356]) and one or more surrounding beams (see “measure surrounding beams” [0277]);
generating, by the UE, surrounding beam information based on the measurement information (see [0084], “The UE may report the new beamforming settings to the TRP, e.g., along with new observations of the quality of various connections options with the TRP. ”); and
outputting, by the UE, an indication of the surrounding beam information (see [0283], “UEs to listen for those and to report measurements upon detection. Some available TRPs/beams may be temporarily not detectable due to beam sweeping, and this one-time transmission can make sure that those signals are active when UE is configured to measure them. ”).

Regarding claim 11, Chen discloses the apparatus configured for wireless communication, comprising:
at least one processor (see processor in fig. 3); and
a memory (see coupled memory in fig. 3) coupled to the at least one processor,
wherein the at least one processor is configured to:
obtain, by a user equipment (UE), measurement information for a current beam and one or more surrounding beams (see current beam measurement [0356]) and one or more surrounding beams (see “measure surrounding beams” [0277]);
generate, by the UE, surrounding beam information based on the measurement information ()(see [0084], “The UE may report the new beamforming settings to the TRP, e.g., along with new observations of the quality of various connections options with the TRP. ”); and
output, by the UE, an indication of the surrounding beam information ((see [0283], “UEs to listen for those and to report measurements upon detection. Some available TRPs/beams may be temporarily not detectable due to beam sweeping, and this one-time transmission can make sure that those signals are active when UE is configured to measure them. ”).
Regarding claims 22 and 27, Chen discloses the method and apparatus configured for wireless communication, comprising:
at least one processor (see processor in fig. 3); and
a memory coupled to the at least one processor (see memory in fig. 3),
wherein the at least one processor is configured to:
receive, by a network entity, a beam indication (see [0211], “One procedure is used to enable UE measurement on different TRP Tx beams to support selection of TRP Tx beams/UE Rx beam(s).”) from a user equipment (UE) indicating a current beam;
determine, by a network entity, one or more surrounding beams (see “measure surrounding beams” [0277]) for the current beam (see current beam measurement [0356]));
generate, by the network entity, surrounding beam information for at least one beam of the one or more surrounding beams based on beam history information (see [0297], “rder to maintain a required (configurable threshold) number of candidate TRPs (the TRPs in the PHY mobility set), so that alternative beams/TRPs can be quickly determined in the case of mobility and/or radio environment change. In this case, detection of new TRP(s) with favorable beams (for example, high RSRP) may reveal a chance to improve the overall quality of current candidate TRPs. Therefore an evaluation process of the new TRPs as well as update of PHY mobility set may be needed.”); and
transmit, by the network entity, the surrounding beam information to the UE (see [0283], “UEs to listen for those and to report measurements upon detection. Some available TRPs/beams may be temporarily not detectable due to beam sweeping, and this one-time transmission can make sure that those signals are active when UE is configured to measure them).

Allowable Subject Matter

Claims 2-10, 12-21, 23-26, 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643